Citation Nr: 0317233	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  98-21 376	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service-connection for an psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States 
Marine Corps from July 1974 to February 1975, and, while a 
member a member of the New York Army National Guard between 
February 1983 to February 1989, served periods of active 
duty for training from July 9, 1983, to July 23, 1983; from 
May 19, 1984, to May 20, 1984; from June 3, 1984, to July 7, 
1984; and from August 24, 1985, to September 7, 1985. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which determined that new and 
material evidence had not been submitted to reopen the claim 
for service-connection for an psychiatric disorder since the 
prior final rating decision denying that claim in June 1994. 
This appeal was previously before the Board in April 2000, 
at which time it was remanded to the RO for further 
development, to include obtaining the complete medical 
records relied upon by the Social Security Administration 
(SSA) in awarding SSA disability benefits to the claimant, 
to obtain any original medical records from the claimant's 
periods of active duty for training with the New York Army 
National Guard; and to readjudicate the issue of whether new 
and material evidence had been submitted to reopen the claim 
for service connection for a psychiatric disability under 
the standard enunciated by the Court in Hodges v. West, 155 
F.3d. 1356 (1998). The actions requested in that remand 
order have been completed to the greatest extent possible, 
and the case is now before the Board for further appellant 
consideration. 
There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2000)]. This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date. See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991). 
In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply. VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment. See VAOPGCPREC 11-00; Janssen 
v. Principi, 15 Vet. App. 123 (2001) (per curiam).
Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000. Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date. As the instant appeal to reopen was 
initiated in April 1997, the revised regulations pertaining 
to reopened claims are inapplicable to this claim. 
The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by the 
Supplemental Statement of the Case provided them on April 1, 
2003, which informed them of VA's duty to notify them of the 
information and evidence necessary to substantiate that 
claim and to assist them in obtaining all such evidence. 
Further, that document informed the claimant and his 
representative which part of that evidence would be obtained 
by the RO and which part of that evidence would be obtained 
by the claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain). 

That Supplemental Statement of the Case also informed the 
claimant and his representative of the issue on appeal, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations pertaining to the reopening of 
previously denied claims, the decisions reached, and the 
reasons and bases for those decisions. Those documents also 
notified the claimant and his representative of VA's duty to 
assist them by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to those claims; and which the 
claimant identified and provided medical record release 
authorizations permitting VA to obtain those records. 
Further, that document informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant. 
The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeals has been 
obtained by the RO, and that VA's duty of notification to 
the claimant and his representative of required information 
and evidence and of its duty to assist them in obtaining all 
evidence necessary to substantiate the issue on appeal have 
been fully met. The RO has obtained the claimant's complete 
service medical records from his period of active duty, all 
available records from his New York Army National Guard 
service, as well as all private or VA medical evidence 
identified by the claimant, and he was provided VA 
psychiatric and general medical examinations in January 
1994. The RO has further obtained the medical records relied 
upon by the Social Security Admininstration in granting SSA 
disability benefits to the claimant. 


FINDINGS OF FACT
1. All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and of its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claim have been fully met.
2. A rating decision of June 1994 denied service connection 
for a psychiatric disability; that decision was not appealed 
and became final after one year.
3. In April 1997 and subsequently, the claimant undertook to 
reopen that claim by submitting additional evidence. 
4. The additional evidence to submitted since the last final 
rating decision of June 1994 denying service connection for 
a psychiatric disability includes evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 
 
CONCLUSION OF LAW
New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability is 
reopened. 38 U.S.C.A. § 5108 (West 2000); 38 C.F.R. §§ 
3.102, 3.136(a) (2002).
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
As noted, the claimant served on active duty in the United 
States Marine Corps from July 1974 to February 1975, and 
served periods of active duty for training while a member of 
the New York Army National Guard from February 1983 to 
February 1989. 
The claimant's initial application for VA disability 
compensation benefits (VA Form 21-526), received at the RO 
on February 16, 1993, sought service connection for 
disabilities which included schizophrenia, with an onset 
date of 1983. That application reported no inservice or 
postservice treatment for that disorder except at the VAMC, 
Albany, from 1983 to the present. 
With that application, the claimant submitted a copy of a 
hospital summary from the VAMC, Albany, dated in November 
and December 1983, showing that he was admitted with 
complaints that his drinking had gotten out of control; that 
he had been charged with DUI, and that he had increasing 
financial and marital problems. He reported a troubled 
childhood, various legal problems, a history of marijuana 
use; and a history of alcohol use since age 15, which had 
become a problem in the last 4-5 years. He further stated 
that he served seven months as a Marine, and that he got out 
on a hardship discharge after his stepfather died. He 
indicated that he married in 1976, had a stormy relationship 
with his wife, and was now separated and living with his 
brothers. He reported that he underwent a change in 
personality when he was drinking; that he had undergone 
detoxification at Samaritan Hospital in October 1983 (the 
previous month); that he had never been treated for a 
psychosis; and that he had suicidal ideation just prior to 
detoxification. Physical examination was essentially 
negative, and he underwent psychological testing and alcohol 
rehabilitation. He was discharged with diagnoses of alcohol 
abuse, continuous; and a schizoid personality disorder. 
The claimant also submitted a copy of another hospital 
summary from the VAMC, Albany, dated in April and May 1987, 
showing that he was admitted stating that he would like to 
kill his mother. He was noted to be confused and anxious, 
with contradictory statements about homicidal ideation 
toward his mother and sometimes his ex-wife. He was noted to 
have a history of schizophrenia and various psychiatric 
hospitalizations, and a history of medication non-
compliance. Mental status examination on admission showed a 
constricted mood, blunted and flat affect, delusions of 
persecution by the IRS, impaired judgment and insight, and 
previous homicidal ideation against his ex-wife. He was 
treated and improved, and was discharged with a diagnosis of 
schizophrenia, chronic undifferentiated type. 
In April 1993, the RO requested the claimant's service 
records from the New York Army National Guard. Records 
obtained from that source included a report of medical 
history completed by the claimant at the time of enlistment 
in February 1983, a report of medical examination for 
enlistment conducted in February 1983, an April 1989 
document showing that the claimant had requested discharge 
from the New York Army National Guard; and another document 
verifying the claimant's period of service with the New York 
Army National Guard. In the report of medical history 
completed by the claimant at the time of enlistment in 
February 1983, he denied any history of frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort. His service 
entrance examination, conducted in February 1983, showed 
that his psychiatric evaluation was normal. No additional 
service medical records were available at that time from his 
service with the New York Army National Guard.
A report of VA psychiatric examination, conducted at the 
VAMC, Albany, in January 1994, cited the claimant's 
statement that he had previously been hospitalized for five 
weeks at the Stratton VAMC, where he was diagnosed with 
schizophrenia, chronic undifferentiated type, that he had 
been placed on medication since 1983; that he developed a 
Parkinson-like subdrome, with drooling and a movement 
disorder and was again hospitalized after allegedly 
attacking his wife. He was indicated to have presented with 
a major disorder in 1987, which appeared to be an affective 
disorder best characterized as major depression. The 
diagnoses were major depressive disorder, single episode; 
and personality disorder, not otherwise specified; with an 
assigned GAF score of 38. 
A rating decision of June 1994 denied service connection for 
a psychiatric disorder, while granting a permanent and total 
rating for pension purposes. The claimant was notified of 
those actions and of his right to appeal by RO letter of 
September 2, 1994. That decision was not appealed and became 
final after one year. 
In an April 1997 letter from the claimant and his spouse to 
his Congressman, he noted that he had served in the Marine 
Corps in 1974, and in the Army Reserves from 1983-1989; that 
in 1983, he was hospitalized for mental illness incurred in 
the service, diagnosed as schizophrenia. It was asked that 
his claim for service-connection for schizophrenia be 
reopened. In an attached note, the claimant's spouse stated 
that the claimant had "a lot more medical records if 
needed", and that he had been hospitalized in 1994 and 1995 
for schizophrenia, which was why they did not appeal the 
prior decision denying service connection for a psychiatric 
disability. She further related that the claimant believes 
that his mental illness was caused by the severe stress 
factors involved in the Marine Corps in 1974. She enclosed a 
copy of the June 1994 rating decision and a duplicate copy 
of the claimant's DD Form 214MC, showing his service from 
July 1974 to February 1975. 
The claimant's service medical records from his period of 
active service, received at the RO in July 1997, included a 
report of medical history completed by the claimant in July 
1974, in which he denied any history of frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort. His service 
entrance examination, conducted in July 1974, showed that 
his psychiatric evaluation was normal, and his profile 
disclosed no physical or mental limitations or restrictions. 
His service medical records are silent for complaint, 
treatment, findings or diagnosis of a psychiatric 
disability. In a report of medical history completed by the 
claimant in February 1975, he reported frequent trouble 
sleeping and depression or excessive worry, but denied loss 
of memory or amnesia, or nervous trouble of any sort. The 
examining physician noted that the claimant's stepfather had 
died two months previously; that the claimant was 
emotionally involved in this unfortunate matter; and that he 
had no evidence of a psychiatric disability. His service 
separation examination, conducted in February 1975, showed 
that his psychiatric evaluation was normal, and his profile 
disclosed no physical or mental limitations or restrictions. 
In March 1997, the RO again requested the claimant's service 
records from the New York Army National Guard for active or 
inactive duty for training during the period from February 
1983 to February 1989. In June 1997, portions of the 
requested records were received from the claimnt, showing 
that he served on active duty for training from July 9, 
1983, to July 23, 1983; from May 19, 1984, to May 20, 1984; 
from June 3, 1984, to July 7, 1984; and from August 24, 
1985, to September 7, 1985. Orders showed that the claimant 
was transferred to the inactive National Guard from October 
7, 1987, to October 7, 1988. He was discharged at the 
expiration of his enlistment in February 1989. The remaining 
records appeared to be duplicates of those already of 
record, but were, for the most part, illegible. In a cover 
letter from the claimant and his spouse, it was indicated 
that the claimant was being seen as an outpatient at the 
psychiatric center at the VAMC, Castle Point. The claimant 
expressed disagreement with the denial of his claim for 
service connection for an psychiatric disability, asserting 
that he lost rank while in the Army National Guard because 
of missed drills while hospitalized for psychiatric 
treatment at the VAMC, Albany, in 1987; and that upon his 
release from the hospital, he was transferred to the 
inactive National Guard because of his illness. It was 
requested that his claim be forwarded to the Board of 
Veterans' Appeals. 
In April 1997, the claimant submitted a Social Security 
Administration award letter showing entitlement to SSA 
disability benefits from November 1, 1994. His award of VA 
nonservice-connected pension benefits was terminated due to 
excess income.
In May 1997, the claimant submitted a duplicate copy of his 
original application for VA disability compensation 
benefits, as well a duplicate copy of the VA hospital 
summary dated in November and December 1983. In addition, he 
submitted treatment notes from that hospitalization showing 
that he underwent an several emotional/ behavorial 
assessments in November 1983, which cited his service in the 
Marine Corps for six months before receiving a hardship 
discharge, and his history of separation from his spouse 
since July, and otherwise recited the matters noted in the 
hospital summary previously of record. The claimant stated 
that after service discharge, he had worked for 4 years as a 
small engine mechanic, held a couple of other jobs, then 
worked for a year as a laborer on the family farm, but lost 
most of his jobs because he would get drunk and quit. He 
further submitted a duplicate copy of the hospital summary 
from the VAMC, Albany, dated from April to May 1987, showing 
a diagnosis of schizophrenia, chronic undifferentiated type. 
In addition, the claimant submitted a February 1994 letter 
from a private physician in family practice, which showed 
that the claimant was seen for earaches and a sore throat. 
The corresponding physician further stated that the claimant 
was currently unemployable because of chronic back pain, 
chronic foot pain and Raynoud's syndrome, as well as his 
history of schizoid personality disorder and possible 
schizophrenia. He indicated that the claimant was not 
currently drinking, and that he needed to be on full 
disability because of the cited disabilities. 
In June 1997, the RO again requested the claimant's service 
records from the New York Army National Guard, and 
additional service medical records from the Marine Corps. 
A rating decision of June 1997 determined that new and 
material evidence had not been submitted to reopen the claim 
for service-connection for an psychiatric disorder. The 
claimant and his representative were informed of that action 
and of his right to appeal by RO letter of June 19, 1997. 
In a July 1997 letter from the claimant, he expressed 
disagreement with the rating decision of June 14, 1997, 
which found that new and material evidence had not been 
submitted to reoepn the claim for service-connection for a 
psychiatric disability. 
In April 1998, the RO requested treatment records of the 
claimant from the VAMC, Castle Point, from January 1996 to 
the present. The claimant was notified of that action, and 
was asked to submit any additional medical records in his 
possession, and to complete and submit medical record 
release authorizations (VA Forms 21-4142) providing the 
names and addresses of any VA or non-VA health care 
provoiders who had treated him for his claimed disability. 
In his response, received at the RO in March 1998, the 
claimant stated that he had filed a Notice of Disagreement 
with the denial of his request to reopen his claim for 
service connection for a psychiatric disability, severe 
depression, which he had suffered since he was on active 
duty, and that he had not received a Statement of the Case. 
He did not provide any of the requested evidence or medical 
record release authorizations. 
A Statement of the Case was provided the claimant and his 
representative in July 1998 addressing the issue of whether 
new and material evidence had not been submitted to reopen 
the claim for service-connection for an psychiatric 
disorder. 
In June 1998, the claimant submitted a duplicate copy of the 
hospital summary from the VAMC, Albany, dated in November 
and December 1983. In addition, the claimant submitted 
treatment notes during that hospitalization showing that he 
underwent several emotional/ behavorial assessments in 
November 1983, which cited his service in the Marine Corps 
for six months before receiving a hardship discharge, and 
his history of separation from his spouse since July, and 
otherwise recited the matters noted in the hospital summary 
previously of record. The claimant stated that after service 
discharge, he had worked for 4 years as a small engine 
mechanic, held a couple of other jobs, then worked for a 
year as a laborer on the family farm, but lost most of his 
jobs because he would get drunk and quit. 
A hospital summary from the VAMC, Albany, shows that the 
claimant was admitted for two days in April 1985 for 
treatment of a urethral condyloma. 
The claimant also submitted a duplicate copy of his hospital 
summary from the VAMC, Albany, dated from April to May 1987, 
showing that he was admitted stating that he would like to 
kill his mother. He was noted to be confused and anxious, 
with contradictory statements about homicidal ideation 
toward his mother and sometimes his ex-wife. He was noted to 
have a history of schizophrenia and various psychiatric 
hospitalizations, and a history of medication non-
compliance. Mental status examination on admission showed a 
constricted mood, blunted and flat affect, delusions of 
persecution by the IRS, impaired judgment and insight, and 
previous homicidal ideation against his ex-wife.a diagnosis 
of schizophrenia, chronic undifferentiated type. 
In addition, the claimant submitted treatment records not 
previously of record from his hospitalization at the VAMC, 
Albany, in April and May 1987. Those records cited the 
claimant's statement that he served on active duty with the 
Marine Corps from July 1974 to February 1975; that he 
received an honorable discharge; that he did not receive any 
psychiatric treatment while on active duty; that he did not 
undergo any disciplinary actions while on active duty; that 
he did not serve overseas or in combat while on active duty; 
and that his overall attitude about his military experience 
was, "I've had enough." He further related that he had a 9th 
grade education; and that his usual occupation was shop 
mechanic. He stated that he last drank 3 1/2 years ago, and 
expressed fear of resuming alcohol ingestion and hurting his 
wife, while expressing definite plans to do her injury. He 
complained that he was unable to sleep because of wanting to 
kill his spouse. A comprehensive treatment plan showed that 
the claimant needed to improve his level of functioning 
related to actual, potential, or perceived stress; decrease 
homicidal ideation; participate of diversional activities in 
order to stabilize his mental status. 
Other treatment records from the April and May 1987 VA 
hospitalization show that the claimant exhibited some 
inappropriate laughter, denied auditory or visual 
hallucinations, and admitted depressive dysphoria. He was 
diagnosed as a schizophrenic currently in exacerbation of 
his symptoms, and it was indicated that his homicidal 
ideastion was probably a symptom of his psychosis; and that 
he was ambivalent and contradictory about this. The 
diagnosis on admission was schizophrenia, chronic 
undifferentiated type, and he was medicated with Haldol and 
Cogentin. During his hospitalization, the claimant was 
seclusive, avoided eye contact, and did not interact with 
other patients. A CT scan of th ehad was unremarkable and en 
electroencephalogram revealed no epileptiform activity. Four 
days after admission, the claimant requested discharge and 
an involuntary commitment order was obtained. The claimant 
was quiet and cooperative, with no sleep disturbances. He 
improved with treatment, indicating that he no longer 
experienced anxiety or depression. 
VA outpatient treatment records from the VAMC, Stratton, 
show that the claimant underwent a general medical and Agent 
Orange (AO) examination in March 1992. He related that he 
served in the Marine Corps from 1974 to 1975; that he did 
not serve in the Republic of Vietnam; that he had previously 
been diagnosed as having probale schizophrenia personality 
disorder [sic], and with hospitalized for 10 weeks at the 
VAMC, Albany, but had discontinued his medication, alleging 
that he is allergic to all antopsychotic medications. The 
diagnoses were status post schizophrenic personality 
disorder, and personality disorder. 
VA outpatient treatment records show that the claimant was 
seen at the VAMC, Albany, in December 1992 asking to see a 
psychiatrist, citing a history of schizophrenia and 
depression for many years, but denying auditory or visual 
hallucinations or suicidal or homicidal ideation. He 
complained of insomnia, poor appetite and concentration, and 
unemployment and marital problems. Mental status examination 
revealed a restricted affect, depressed mood. The assessment 
was major depression, mild, rule out schizoaffective 
disorder. The claimnt declined admission, and was referred 
to the mental health clinic. A social work noted in December 
1992 showed that the claimant was anxious, depressed, and 
fearful, with paranoid ideation, and his stressors were 
noted to be the loss of his car repair business, his wife 
was pregnant, marital copnflicts, and his ex-wife was 
requesting child support. The claimant was noted to have 
been admitted to VA psychiatric wards in 1983, and in 1987 
for psychotic decompensation and homicidal ideation toward 
his ex-wife. 
The claimant underwent psychiatric assessments in January 
and February 1993, with psychological testing, to obtain a 
differential diagnosis of schizophrenia versus depression or 
adjustment disorder. It was noted that he had dropped out of 
high school in the 10th grade; that he started using alcohol 
at ahe 15; that he had been arrested for brewaking and 
entering at age 18; that he had enlisted in the Marine Corps 
in 1974, but received a hardship discharge in 1975 when his 
stepfather died; that he married in 1976 and had two sons, 
but the marriage was very unstable and he divorced in 1983. 
He related that following service separation, he had 
returned to the area to run the family farm, during which 
time his drinking increased to abusive levels, which led to 
his hospitalization in the Chemical Dependency 
Rehabilitation Program at the VAMC, Albany, in 1983, where 
he was diagnosed with ethanol abuse and schizoid personality 
disorder. He was living with his ex-wife when he was 
psychiatrically hospitalized in 1987 due to homicidal 
ideation toward his wife and mother, and was diagnosed with 
schoizophrenia, chronic undifferentiated type, based on 
delusions of persecution and impaired judgment and insight. 
He experienced side effects to Haldol (increased salivation 
and blurred vision), and was switched to Trilafon. The 
claimant was angry and frightened when he reflected on that 
hospitalization, feeling "completely out of it" for some 
months after discharge due to medication. 
The claimant further indicated that he had also had post-
service employment as a mechanic, as agas station attendant, 
and most recently owned a small machine shop, and atributed 
the deepening of his depression to the closing of this 
business in December 1992. He related that he had watched 
his younger and older brothers inherit substantial property, 
a fact which contributed to his sense of alienation and 
persecution. His ex-wife had recently returned to the area 
and has been "making his life hell", suing for child 
support. Mental status examiunation revealed that he was 
neatly attired, but guarded and uncomfortable in the 
interview, and with a pessimisstic outlook. He slow in 
responding, and his affect was flat, with fair insight and 
judgment, and no evidence of perceptual disturbances, or 
psychotic symptoms of thought disorder. His results on the 
MMPI-2 were thought to be probably invalid because of his 
endorsement of numerous items infrequently endorsed by other 
patients. This was thought possibly to be a "cry for help" 
in that he may have thought that it was necessary to 
exaggerate in order to get psychiatric help, and his results 
suggested that he is depressed, possibly due to intrapsychic 
problems, and hostile and resentful due to external 
circumstances in which he feels hopelessly trapped. He was 
noted to have difficulty in coping with everyday stressors 
because of an inconsistent approach to problem-solvingand 
was predisposed to becoming disorganized. In summary, it was 
noted that the claimant had a history of ethanol abuse and 
hospitalization for schizophrenia; that he had an 
impoverished, neglectful childhood, with siblings who were 
favored over him due to doubts about his paternity, leaving 
him guarded, pessimistic, and passive in his approach to 
other people. It was noted that the claimnt showed no 
evidence of a thought disorder, but probably becomes 
withdrawn and suspicious under stress, which would impair 
his reality testing. He was depressed and was questioning 
his value and self-worth, and his own lack of achievement. A 
pharmacological approach to treatment of his depression was 
recommended. 
No further psychiatric complaints were noted until March 
1995, when the claimant was seen for complaints of anxiety, 
depression and insomnia related to his private life, and a 
history of depression and personality disorder were cited. 
It was noted that he had been seen by a psychiatrist at the 
VAMC, Montrose, and precribed Prozac and Dioxepin. He was 
referred to the mental health clinic, where evaluation in 
April 1995 showed that he had been unemployed for two years; 
that he had concerns over the handling of the family trust; 
that he had physical problems; and that he had expereinced 
insomnia and inability to relax for the past two weeks. 
There were frequent references to the physical abuse he 
reported as a child. The assessment was anxiety, with a 
dysthymic disorder; and alcohol abuse, in remission. 
Subsequent records in April 1995 cited his history of 
hospitalization in 1983 for ethanol abuse and in 1987 for 
threatening to kill his wife was noted, as was his service 
in the Marine Corps from 1974 to 1975, with "brutal 
training" in California, and a hardship discharge. He 
reported abstinence for 9-10 years, with resumption of 
alcohol use 3-4 weeks previously. The impression was 
adjustment disorder with anxious mood; and dsythymic 
disorder, rule out PTSD. 
In May 1995, the claimant reported that he was feeling 
better with anti-depressants, and sleeping well and 
accomplishing tasks around the house. He related that he had 
discontinued taking Prozac. He returned in December 1995, 
stating that he needed to talk to someone after being asked 
by the police to leave his home the previous night to avoid 
a physical confrontation with his 16-year-old stepson. The 
impression was adjustment disorder with mixed disturbance or 
emotion and conduct. The claimant was admitted briefly to 
the VAMC, Montrose, because of medication non-compliance, 
domestic problems, rule out personality disorder. He 
complained chiefly of problems with his stepson, appeared 
tense and guarded, and laughed inapropriately, but denied 
suicidal or homicidal ideation. He was discharged after four 
days, for follow-up at the mental health clinic for 
ineffective coping related to poor impulse control. There
In January 1996, he related that he had gone back home with 
his wife, two-year-old son, and her 16-year-old son from a 
previous marriage. He expressed feelings of anger and 
dissapointment with his wife, who does not wish to part with 
her 16-year -old son and attempts to keep them apart, as 
well as anger and resentment toward members of his family. 
The assessment in February 1996 was again dysthymic 
disorder, whiule in March 1996, the assessment was rule out 
intermittent explosive disorder; rule out paranoid 
personality disorder, as well as anxiety/dysthymoc disorder 
and alcohol abuse. In April 1996, the claimant reported an 
increase in suicidal and homicidal ideation, with markedly 
increased irritability related to difficulty with his 
stepson. 
Outpatient mental health clinic records from the VAMC, 
Castle Point, show that in January 1997, the claimant's 
speech was clear and coherent, there was no looseness of 
associations, he stated that he slept well and had a good 
appetiote, and denied auditory or visual hallucinations, 
suicidal or homicidal ideation, or alcohol use. The clinical 
impression was major depression and alcohol abuse. In 
February 1997, the claimnt's spouse called the mental health 
center, stating that the claimnt refused to keep his 
appointment in that clinic; that he had discontinued his 
medications, and was using alcohol, and that he has a 
history of violence. In February 1998, the claimant related 
that he had been unsuccessfully seeking service connection 
for his psychiatric problems, and asked that a psychiatrist 
review his records and determine whether there was any basis 
for that claim. He stated that he believed that his problems 
were aggravated bu his military service, but appeared not to 
have any interest in further treatment at the mental health 
center. In April 1998, he was given copies of his treatment 
records from that facility. 
In his Substantive Appeal (VA Form 9), received in August 
1998, the claimant asserted that his last period of active 
duty for training was one or two months before his 
hospitalization at the VAMC, Albany, in 1987, and that he 
was placed on inactive duty from October 1987 to his 
discharge in February 1989. He included duplicate copies of 
New York Army National Guard records which he believed 
supported those assertions. 
This claim was previously before the Board in April 2000, at 
which time it was remanded to the RO for further 
debelopment, to include obtaining the complete medical 
records relied upon by the Social Security Administration 
(SSA) in awarding SSA disability benefits to the claimant, 
to obtain any original medical records from the claimant's 
periods of active duty for training with the New York Army 
National Guard; and to readjudicate the issue of whether new 
and material evidence had been submitted to reopen the claim 
for service connection for a psychiatric disability under 
the standard enunciated by the Court in Hodge v. West, 155 
F.3d. 1356 (1998).
A Disability Determination from the SSA shows that the 
claimant was determined to be disabled under the provisions 
of Social Security Act, effective November 1, 1994, because 
of schizophrenic, paranoid and other functional 
psychoaffective disorders; and that such finding of 
disability was continued on February 1997. 
Medical records obtained from the SSA included a report from 
a family practioner (Dr. W.E.), dated in January 1997, which 
stated that he last saw the claimant in February 1994, and 
that his medical problems at that time included a schizoid 
personality disorder versus schizophrenia of the 
undiffereniated type, and recurrent bouts of alcohol 
intoxication. 
A report from Dr. J.O.J., a private physician, dated in 
February 1997, showed that the claimant was seen for 
complaints of low back pain stemming from a lifting accident 
in 1986 and in 1993 while a filling station attendant. The 
claimant stated that he had not been able to work since the 
1993 accident. He was noted to have a history of alcohol 
rehabilitation and paranoid schizophrenia, with 
hospitalization in 1987, and was currently taking Haldol, 
Trilafon, Prosac, and Risperidone. He was independent in 
self care, and the pertinent diagnoses were history or 
alcoholism and history of schizophrenia. 
A February 1997 report from Dr. W.V., a private 
psychologist, cited the claimant's statement that he was the 
7th of 10 children; that he was estranged from his family; 
that he was in the Marine Corps [and the] Reserve; that he 
first starting going to VA hospitals with problems in 1983; 
and that he had been diagnosed with schizophrenia while in 
the VA hospital system. Mental status examination showed 
that the claimant was depressed and despondent, did not eat 
or sleep well, had low energy and was socially isolated, but 
denied suicial ideation or intentions. He was evasive and 
laughed inappropriately throughout the interview. He stated 
that he does not use drugs, and does not feel that his 
alcohol use is a problem. He lived with his wife and two 
young children, and was currently medicated with Tranzadone. 
The Axis I diagnoses were paranoid schizophrenia under 
therapeutic control and probably major depression, in 
remission, while the Axis II diagnosis was schizotypal 
personality disorder. 
An April 2000 report from Dr. A.P., a private psychologist, 
cited the claimnt's statement that he last worked in 1993; 
that he had conflicts with co-workers, and did not like to 
be told what to do and bossed around; that he was estranged 
from his wife and lived with his mother; and that he had 
some physical health problems. He reported that he was in 
ther Marine Corps from 1974 to 1975, and in the Army 
Reserves from 1983 to 1989. Mental status examination was 
reported, and the Axis I diagnoses were dysthymic disorder, 
paranoid schizophrenia, and alcohol dependence, chronic and 
severe, while the Axis II diagnosis was schiozotypal 
personality disorder. Copies of the claimant's records from 
the New York Army National Guard, received in March 2003, 
included only duplicates od recoerds previously obtained, 
including a February 1983 report of medical history denying 
nervous trouble of any sort, and a February 1983 medical 
examination for National Giuard service showing that his 
psychiatric evaluation was normal. A cover letter from the 
custodial facility stated that no other records of the 
claimant were available. 
A lay statement from the veteran's spouse, received in 
February 2003, asserted that the claimant was hospitalized 
at the VAMC, Albany, while on active duty.
 
II. Analysis
New and Material Evidence
It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board. 
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end. Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1383-4 
(Fed.Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); 38 U.S.C.A. §§ 5108, 7104(b) (West 2000).
In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. § 20.1103 
(2002).  The governing regulations provide that an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal. 38 C.F.R. § 20.200 (2002).  
Pursuant to 38 U.S.C.A. § 5108 (West 2000), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994). Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).
Under 38 C.F.R. § 3.104(a) (2002), a decision of a rating 
agency or other agency of original jurisdiction shall be 
final and binding . . . as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104. A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or [except by clear and unmistakable error]. 
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).  "New" evidence is that which 
is not "merely cumulative" of other evidence in the record, 
while "[m]aterial" evidence is "relevant and probative of 
the issue at hand." Justus v. Principi, 3 Vet. App. 510, 
512 (1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991). In 
Hodge v. West, 155 F.3d 1356, 1363  (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. 
In Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108. Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).
For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless 
the evidence is inherently incredible or beyond the 
competence of the witness. Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This presumption is made only for the 
purpose of determining whether the case should be reopened.  
Once the evidence is found to be new and material and the 
case is reopened, the presumption that it is credible and 
entitled to full weight no longer applies.  Justus, 3 Vet. 
App. at 513.  Medical records describing a claimant's 
current condition are not material to the issue of service 
connection. Morton v. Principi, 3 Vet. App. 508, 509 (1992). 
To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source. The 
Court has noted that "lay assertions of medical causation . 
. . cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (West 2000).  Just as the [Board] must point 
to a medical basis other than its own unsubstantiated 
opinion (Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), 
the veteran cannot meet his initial burden by relying upon 
his own, or his representative's, opinions as to medical 
matters.  Nor can the veteran meet the 'new and material 
evidence' burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'. " Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).
In the instant appeal, the evidence of record at the time of 
the rating decision of June 1994 included the claimant's 
original application for VA disability compensation and 
pension benefits (VA Form 21-526); a report of medical 
history completed by the claimant at the time of National 
Guard enlistment in February 1983; a report of service 
medical examination for enlistment conducted in February 
1983; copies of VA hospital summaries and treatment records, 
dated in November and December 1983, and in April and May 
1987; an April 1989 document showing that the claimant had 
requested discharge from the New York Army National Guard; 
another document verifying the claimant's period of service 
with the New York Army National Guard; and a January 1994 
report of VA psychiatric examination of the claimant. 
As the evidence added to the record since the unappealed 
rating decision of June 1994 includes the claimant's 
complete service medical records from his period of active 
service from July 1974 to February 1975, received at the RO 
in July 1997, the Board finds that the additional evidence 
submitted is indisputably new and material under the 
provisions of 38 C.F.R. 3.156 (2002). Accordingly, the claim 
for service connection for a psychiatric disability is 
reopened. 
ORDER
New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability is 
reopened.
REMAND
Further development of this claim is necessary in order to 
ensure that the appellant is given adequate notice and 
opportunity to be heard with regard to the question of 
whether the grant of service connection is warranted.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, this 
case is remanded for the following actions:
1.  The issue of entitlement to service 
connection for a psychiatric disability must 
be fully developed in accordance with the 
notice and duty-to-assist provisions of VCAA.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2000).
2.  The claim for service connection for a 
psychiatric disability must be re-adjudicated, 
taking into account the entire record. If the 
claim is not resolved to the satisfaction of 
the appellant, the appellant and his 
representative must be furnished with a 
supplemental statement of the case, and they 
must be given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
 
	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision. We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001. 
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims." 
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court. 
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel. 
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
?	



 

